\   '


             Case: 4:18-cr-01019-RLW Doc. #: 2 Filed: 12/13/18 Page: 1 of 3 PageID #: 6

                                                                                                     FILED
                                         UNITED STATES DISTRICT COURT                            DEC R3 2018
                                         EASTERN DISTRICT OF MISSOURI
                                                                                               IJ. S. DISTRICT COURT
                                               EASTERN DNISION                               EASTERNDlS'fRICTOFMO
                                                                                                  . ST.LOUIS       .
        UNITED STATES OF AMERICA,                            )
                                                             )
                               Plaintiff, ·                  )
                                                             )   NO.
        v.                                                   )

        ROBERT WILFRED BOEVINGLOH,                           ~          4:18CR01019 RLW/NAB
                                                             )
                               Defendant.                    )

                                                    INDICTMENT

                                                        COUNT I
                                                                    '
                The Grand Jury charges that:

        At all times pertinent to the charges in this indictment:

                1.     Federal law defined the term

                (a)    "minor" to mean any person under the age of eighteen years (18 U.S.C. §

        2256(1));

                (b)    "sexually explicit conduct" to mean actual or simulated--

                       (i)        sexual intercourse, including genital-genital, anal-genital, oral-genital,

                       oral-anal, whether between persons of the same or opposite sex,

                       (ii)       bestiality,

                       (iii)      masturbation,

                       (iv)       sadistic or masochistic abuse, or

                       (v)        lascivious exhibition of the genitals or pubic area of any person (18 U.S.C.

                       § 2256(2)(A));


                                                                                                                 I
   Case: 4:18-cr-01019-RLW Doc. #: 2 Filed: 12/13/18 Page: 2 of 3 PageID #: 7



        (c)     "compute( to mean an electronic, magnetic, optical, electrochemical or other

high speed data processing device performing logi9al, arithmetic or storage functions, including

any data storage facility or communications facility directly related to or operating in

conjunction with such device. (18 U.S.C.§ 2256(6));

        (d)     "child pornography'' to mean any visual depiction, including any photograph,

film, video, picture, or computer or computer-generated image or picture, whether made or

produced by electronic, mechanical, or other means, of sexually explicit conduct, where--

                (A)      the production of such visual depiction involves the use of a minor

                engaging in sexually explicit conduct; or

                (C)      such visual depiction has been created, adapted, or modified to appear that

                an identifiable minor is engaging in sexually explicit conduct. (18

                U.S.C.§ 2256(8)).

        2.      The "Internet" was, and is, a computer communications network using interstate

and foreign lines to transmit data streams, including data streams used to store, transfer and

receive graphic files.

        3.     Between in or about January 1, 2016, and on or about February 8, 2017, within

the Eastern District of Missouri and elsewhere,

                              ROBERT WILFRED BOEVINGLOH,

the defendant herein, knowingly received images of child pornography using any means or

facility of interstate and foreign commerce, that is, the defendant receive graphic image and

video files via the Internet which contained child pornography, including, but not limited to, the

following:
  Case: 4:18-cr-01019-RLW Doc. #: 2 Filed: 12/13/18 Page: 3 of 3 PageID #: 8



               a.      "!!new (pthc) anrb-private (anal fuck 7yr) (map) (1)(3).avi" - a graphic

video file depicting, in part, a penis arn,tlly penetrating a prepubescent minor child;

               b.      "10 years old forced sex.mpg" - a graphic video file depicting, in part, a

male performing vaginal sex on a prepubescent minor female;

               c.      "Dad with 3yo daughter.avi" - a graphic video file depicting, in part, a

male performing vaginal and oral sex on a prepubescent minor female who appears to be a

toddler; and

               d.      "pthc - 7yr old well licked.wmv" - a graphic video file depicting, in part, a

male performing oral sex on a prepubescent minor female.

In violation of Title 18, United States Code, Section 2252A(a)(2).


                                                       A TRUE BILL.



                                                       FOREPERSON

JEFFREY B. JENSEN
United States Attorney



KYLE T. BATEMAN
Assistant United States Attorney
